                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THERESA LIGATO, DONNA BUSILLO,                  :                   CIVIL ACTION
individually and as members of D & T            :
Transport Services, LLC, and D&T                :
TRANSPORT SERVICES, LLC
                                                :
                      v.                        :
                                                :
RYDER USED VEHICLE SALES, INC.                  :                  NO. 19-2345
                                                :

                                      MEMORANDUM

Padova, J.                                                                        July 16, 2019

       Plaintiffs Theresa Ligato, Donna Busillo, and D&T Transport Services, LLC bring this

action asserting breaches of express and implied warranties and violations of the Pennsylvania

Automobile Lemon Law, 73 Pa. Stat. Ann. § 1951 et seq., violations of the Magnuson-Moss

Warranty-Federal Trade Commission Improvement Act, 15 U.S.C. § 2301 et seq. (“MMWA”),

and violations of the Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73 Pa.

Stat. Ann. § 201-1 et seq. (“UTPCPL”). Defendant Ryder Vehicle Sales, LLC (misidentified in

the Complaint as “Ryder Used Vehicle Sales, Inc.”) has moved to dismiss some of Plaintiff’s

claims pursuant to Federal Rule of Civil Procedure 12(b)(6). For the following reasons, we grant

the Motion in its entirety.

I.     FACTUAL BACKGROUND

       The Complaint alleges that Theresa Ligato, Donna Busillo, and D&T Transport Services,

LLC purchased a certified used 2011 Freightliner Cascadia 125 truck from Defendant Ryder Used

Vehicle Sales on July 23, 2018. (Compl. ¶ 5, Ex. A.) Plaintiffs bought the truck for “business

and general transportation purposes,” and Plaintiffs Ligato and Busillo personally signed and

guaranteed payments for the truck. (Id. ¶¶ 7, 23.) Defendant issued several warranties in
connection with the truck, including an automatic 30-day limited powertrain warranty and an

express 12-month/100,000 mile warranty. (Id. ¶¶ 8-9.) Plaintiffs discovered defects in the truck

on August 8, 2018—16 days after buying the truck—and took the truck to be repaired the following

day. (Id. ¶¶ 12-13.) Over the next four months, Plaintiffs sought repairs under the vehicle warranty

a total of seven times, causing Plaintiffs to lose clients and business revenue. (Id. ¶¶ 14-21.) The

truck continues to break down regularly and to exhibit defects and nonconformities that

substantially impair its use, value, and safety. (Id. ¶¶ 21-22.)

       The Complaint asserts five claims: 1) breach of implied warranty, 2) breach of express

warranties, 3) violation of the Pennsylvania Automobile Lemon Law,1 4) violation of MMWA,

and 5) violation of the UTPCPL. Defendant asks us to dismiss Counts III, 2 IV, and V for failure

to state a claim upon which relief can be granted pursuant to Rule 12(b)(6).

II.    LEGAL STANDARD

       When considering a motion to dismiss pursuant to Rule 12(b)(6), we consider “only the

complaint, exhibits attached to the complaint, [and] matters of public record, as well as

undisputedly authentic documents if the complainant’s claims are based upon these documents.”

Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White

Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)). We “‘accept all factual allegations [of

the complaint] as true [and] construe the complaint in the light most favorable to the plaintiff.’”

DelRio-Mocci v. Connolly Props., Inc., 672 F.3d 241, 245 (3d Cir. 2012) (second alteration in

original) (quoting Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011)). A plaintiff’s



       1
          Count III is mistakenly labeled as “Magnuson-Moss Act” but asserts violations of 73 Pa.
Stat. § 1955, the Pennsylvania Automobile Lemon Law. (See Compl. ¶¶ 33-46.)
       2
        Plaintiffs agree to dismiss Count III in their response to the Motion to Dismiss. (See Pls.
Mem. at 4.) Accordingly, we grant the Motion to Dismiss as to Count III.
                                                  2
pleading obligation is to set forth “‘a short and plain statement of the claim,’” which gives “‘the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (quoting Fed. R. Civ. P. 8(a)(2), and

Conley v. Gibson, 355 U.S. 41, 47 (1957)). The complaint must contain “‘sufficient factual matter

to show that the claim is facially plausible,’ thus enabling ‘the court to draw the reasonable

inference that the defendant is liable for [the] misconduct alleged.’” Warren Gen. Hosp., 643 F.3d

at 84 (quoting Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)).

III.   DISCUSSION

       A.      Count IV: MMWA

       Count IV asserts that Defendant violated the MMWA by failing to comply with the express

written warranties that it provided Plaintiffs. (See Compl. ¶¶ 53-59.) Defendant moves to dismiss

this Count on the ground that Plaintiffs are not “consumers” as defined by the MMWA and thus

cannot assert a claim under the Act. Defendant also maintains that the truck is not a “consumer

product” and is therefore not covered by the MMWA.

       The MMWA provides that “a consumer who is damaged by the failure of a supplier,

warrantor, or service contractor to comply with any obligation under this chapter, or under a

written warranty, implied warranty, or service contract, may bring suit for damages and other legal

and equitable relief” in either state or federal court. 15 U.S.C. § 2310(d)(1). The Act defines a

consumer to be:

       a buyer . . . of any consumer product, any person to whom such product is
       transferred during the duration of an implied or written warranty (or service
       contract) applicable to the product, and any other person who is entitled by the
       terms of such warranty (or service contract) or under applicable State law to enforce
       against the warrantor (or service contractor) the obligations of the warranty (or
       service contract).




                                                  3
15 U.S.C. § 2301(3). A consumer product is defined as “any tangible personal property which is

distributed in commerce and which is normally used for personal, family, or household purposes.”

15 U.S.C. § 2301(1) (emphasis added). “[H]ow a particular buyer uses the goods is irrelevant as

long as the goods are ‘normally used’ for consumer purposes.” Triad Charters, Inc. v. Viking

Yacht Co., Civ. A. No. 88-4977, 1989 WL 21763, at *4 (D.N.J. Mar. 6, 1989) (citations omitted);

see also Mendelson v. Country Coach, Inc., Civ. A. No. 06-572, 2007 WL 4812279, at *2 (C.D.

Cal. Oct. 9, 2007) (“The broad policy of the Mag-Moss Act and its regulations indicates that a

‘type’ or ‘class’ analysis of a product is the appropriate test in resolving the issue of coverage. An

individual’s deviation from the normal use of a particular type product will not affect its

classification for purposes of the Act.” (citations omitted)).

       The truck at issue is a 2011 Freightliner Cascadia 125, which is classified by the purchase

contract as a “heavy truck.” (Compl. ¶ 5; Ex. A at 8.) Other courts have found similar vehicles

not to be consumer products under the MMVA. See Kwiatkowski v. Volvo Trucks N. Am., Inc.,

500 F. Supp. 2d 875, 877 (N.D. Ill. 2007) (“The court agrees . . . that a commercial tractor-trailer

is not ordinarily used for personal, family, or household use. The normal and ordinary purpose for

such trucks is to haul trailers in transport of goods and products over long distances for commercial

benefit. Such a vehicle is not a “consumer product” and therefore beyond the reach of the

Magnuson–Moss Act . . . .”); Ruelas v. Freightliner, LLC, Civ. A. No. 07-581, 2008 WL 552445,

at *5 (E.D. Cal. Feb. 27, 2008).

       Plaintiffs contend that the truck is a consumer product because the defective components

of the truck, including its air filters and gaskets, are consumer products. Plaintiffs cite no authority

for this proposition, and, to the extent that courts have considered similar arguments, they have

not found that the components of industrial trucks are consumer products. See Liberty Mut. Ins.



                                                   4
Co. v. Freightliner, LLC, Civ. A. No. 13-5543, 2013 WL 6077352, at *2 (E.D. Pa. Nov. 19, 2013)

(dismissing MMWA claim because the Freightliner Cascadia 125 truck and auxiliary air

conditioner in the truck at issue in that case were not consumer products).3 Because the truck at

issue in this case is not normally used for personal, family, or household purposes, we conclude

that it is not a consumer product, as defined by the MMWA, and that the Complaint does not state

a plausible claim for relief under the statute. We therefore grant Defendant’s Motion to Dismiss

as it pertains to Count IV.

       B.      Count V: UTPCPL

       Count V asserts that Defendant violated the UTPCPL by, among other things, failing to

comply with the terms of written guarantees and warranties. Defendant moves to dismiss this

Count on the ground that the UTPCPL only provides a private right of action for purchasers of

goods primarily for personal, family, or household purposes. Defendant asserts that the Complaint

admits that Plaintiffs bought the truck for business purposes. (See Compl. ¶¶ 7, 12, 14, 21.)

       The Pennsylvania UTPCPL proscribes certain “unfair methods of competition” and “unfair

or deceptive acts or practices.” 73 Pa. Stat. Ann. § 201-3. “The Pennsylvania Supreme Court has

interpreted the purpose of the UTPCPL to attempt ‘to place on more equal terms seller and

consumer’ and ‘to ensure the fairness of market transactions.’” Lites v. Great Am. Ins. Co., Civ.

A. No. 00-525, 2000 WL 875698, at *2 (E.D. Pa. June 23, 2000) (quoting Commonwealth by

Creamer v. Monumental Properties, Inc., 329 A.2d 812, 816 (Pa. 1974)). The UTPCPL provides

a private right of action for a consumer “who purchases or leases goods or services primarily for




       3
         Plaintiffs also argue that because Plaintiffs Ligato and Busillo were required to personally
sign to guarantee payment for the truck and are now personally responsible for payments on the
truck, they can assert a claim under the MMWA. Plaintiffs, however, cite no authority for this
argument, and we are aware of none.
                                                 5
personal, family or household purposes and thereby suffers any ascertainable loss of money or

property, real or personal, as a result of the use or employment by any person of a method, act or

practice declared unlawful by [S]ection 3 of [the] act.” 73 Pa. Stat. Ann. § 201-9.2. Unlike the

MMWA, the applicability of the UTPCPL depends on the purpose of the purchase and not the

typical or normal use of the product. “Whether a purchase is primarily for household purposes

and a cause of action under the UTPCPL is available depends on the purpose of the purchase, not

the type of product purchased.” Coleman v. Commonwealth Land Title Ins. Co., 684 F. Supp. 2d

595, 618 (E.D. Pa. 2010) (citing Novinger Group, Inc. v. Hartford Ins., Inc., 514 F. Supp. 2d 662,

670 (M.D. Pa.2007)); see also Kushnir v. Aviva Life & Annuity Co., Civ. A. No. 11-7701, 2013

WL 4479196, at *2 (E.D. Pa. Aug. 22, 2013) (same) (quoting Coleman, 684 F. Supp. 2d at 618).

       The Complaint alleges that the “truck was purchased to be used for business and general

transportation purposes.” (Compl. ¶ 7.) Plaintiffs also complain that they have “lost clients and

experienced lost revenue of over $15,000” due to the truck’s mechanical failures. (Id. ¶ 21.)

Moreover, nothing in the Complaint or in the documents attached to the Complaint suggests that

the truck was purchased for personal, family, or household purposes. Under these circumstances,

we conclude that the truck was not purchased as a consumer good under the UTPCPL. See Waldo

v. N. Am. Van Lines, Inc., 669 F. Supp. 722, 725-26 (W.D. Pa. 1987) (stating that tractor and

insurance bought for a trucking business did not qualify as consumer goods under the UTPCPL).

       Plaintiffs argue that the truck is a consumer good covered by the UTPCPL because

Plaintiffs Ligato and Busillo personally guaranteed payments for the truck and are responsible to

make those payments on the truck. However, they cite no authority—and we find none—for the

proposition that personally guaranteeing a purchase is suggestive of purchasing the item for

personal, family, or household use under the UTPCPL. Accordingly, we conclude that Plaintiffs



                                                6
did not purchase the truck primarily for personal, family, or household purposes, and, thus, that

Plaintiffs do not have a private right of action under the UTPCPL in connection with the truck.

We therefore grant Defendant’s Motion to Dismiss as it pertains to Count V.

IV.    CONCLUSION

       For the foregoing reasons, we grant the Motion to Dismiss the Complaint in its entirety.

An appropriate Order follows.



                                                    BY THE COURT:



                                                    /s/ John R. Padova _________
                                                    John R. Padova, J.




                                               7
